Exhibit 10.2

 

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or modified from time to time, this “Security Agreement”) is entered into as of
September 6, 2013, by SWK Holdings Corporation, a Delaware corporation (“SWK
Holdings”), SWK Funding LLC, a Delaware limited liability company (“SWK
Funding”), SWK Advisors LLC, a Delaware limited liability company (“SWK
Advisors”), SWK HP Holdings GP LLC, a Delaware limited liability company (“SWK
HP GP”, and together with SWK Holdings, SWK Funding, and SWK Advisors, “Initial
Grantors” and together with any additional grantors, whether now existing or
hereafter formed, that become parties to this Security Agreement by executing a
Supplement hereto, “Grantors” and each individually, a “Grantor”), and Double
Black Diamond, L.P., a Delaware limited partnership (“Secured Party”).

 

PRELIMINARY STATEMENTS

 

A.     On the date hereof, Initial Grantors and Secured Party executed a Loan
Agreement (as amended, restated, replaced, modified or supplemented from time to
time, the “Loan Agreement”) pursuant to which Secured Party agreed to make loans
to SWK Holdings and SWK Funding from time to time up to an original aggregate
principal amount of $15,000,000 (as the same may be increased from time to time)
on the terms and subject to the conditions set forth in the Loan Agreement.

 

B.     Secured Party has conditioned its obligations under the Loan Agreement
upon the execution and delivery by Grantors of this Security Agreement, and
Grantors have agreed to enter into this Security Agreement to secure all
obligations owing to Secured Party under the Loan Documents.

 

ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Grantor and Secured Party hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1     Terms Defined in Loan Agreement. All capitalized terms used herein
(including in the introductory paragraph and the Preliminary Statements of this
Security Agreement) and not otherwise defined shall have the meanings assigned
to such terms in the Loan Agreement.

 

1.2     Terms Defined in UCC. Terms defined in the UCC (as defined below) which
are not otherwise defined in this Security Agreement are used herein as defined
in the UCC.

 

1.3     Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph hereto
and in the Preliminary Statements, the following terms shall have the following
meanings:

 

“Account Debtor” means a Person who is obligated on an Account.

 

“Accounts” shall have the meaning set forth in Chapter 9 of the UCC.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

“Advisory Contract” means any advisory, consulting, or similar agreement entered
into by and between SWK Advisors and third parties from time to time in the
ordinary course of SWK Advisors’ business.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Assigned Contracts” means, collectively, all of each Grantor’s rights and
remedies under, and all moneys and claims for money due or to become due to such
Grantor under all contracts, including, without limitation, any Underlying
Agreement, to which such Grantor is a party, and any and all amendments,
supplements, extensions, and renewals thereof including all rights and claims of
such Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements, (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing agreements,
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements, or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

 

“Chattel Paper” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Account” means any Deposit Account under the sole dominion and
control of Secured Party established by Secured Party as provided in
Section 7.1.

 

“Commercial Tort Claims” means, collectively, those currently existing
commercial tort claims (as such term is defined in Chapter 9 of the UCC) of any
Grantor, including each such commercial tort claim set forth on Exhibit H.

 

“Control” shall have the meaning set forth in Chapter 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Chapter 9 of the UCC.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement, as the context may require.

 

“Copyrights” means, collectively, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a) all copyrights,
rights and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications, (b) all renewals of any of the
foregoing, (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing,
(d) the right to sue for past, present, and future infringements of any of the
foregoing, and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Secured Party, among the applicable Grantor, a banking
institution holding such Grantor’s funds, and Secured Party with respect to
collection and control of all deposits and balances held in a Deposit Account
maintained by such Grantor with such banking institution.

 

“Deposit Account” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Document” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Chapter 9 of the UCC.

 

“General Intangible” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Goods” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Instrument” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Chapter 9 of the UCC.

 

“Letter-of-Credit Right” shall have the meaning set forth in Chapter 9 of the
UCC.

 

“Licenses” means, collectively, with respect to any Person, all of such Person’s
right, title, and interest in and to (a) any and all licensing agreements or
similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

 

“Patents” means, collectively, with respect to any Person, all of such Person’s
right, title, and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

 
3

--------------------------------------------------------------------------------

 

 

 

“Pledged Collateral” means, collectively, all Instruments, Securities and other
Investment Property of each Grantor, whether or not physically delivered to
Secured Party pursuant to this Security Agreement.

 

“Proceeds” shall have the meaning set forth in Chapter 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Collateral, collections thereon or distributions or payments with
respect thereto.

 

“Receivables” means, collectively, the Accounts, Chattel Paper, Documents,
Investment Property, Instruments and any other rights or claims of any Grantor
to receive money which are General Intangibles or which are otherwise included
as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Secured Party, among the applicable Grantor, a
securities intermediary holding such Grantor’s assets, including funds and
securities, or an issuer of Securities, and Secured Party with respect to
collection and control of all deposits, securities and other balances held in a
Securities Account maintained by such Grantor with such securities intermediary.

 

“Securities Account” shall have the meaning set forth in Chapter 8 of the UCC.

 

“Security” has the meaning set forth in Chapter 8 of the UCC.

 

“Stock Rights” means, collectively, all dividends, instruments or other
distributions and any other right or property which each Grantor shall receive
or shall become entitled to receive for any reason whatsoever with respect to,
in substitution for or in exchange for any Equity Interest constituting
Collateral, any right to receive an Equity Interest and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

 

“Supplement” means a supplement to this Security Agreement, substantially in the
form of Annex II attached hereto, by which a new Grantor is joined to this
Security Agreement.

 

“Supporting Obligation” shall have the meaning set forth in Chapter 9 of the
UCC.

 

“Trademarks” means, collectively, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing, (b) all licenses of the foregoing, whether
as licensee or licensor, (c) all renewals of the foregoing, (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof, (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.

 

 
4

--------------------------------------------------------------------------------

 

 

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Texas or of any other state the laws of which are required as a result
thereof to be applied in connection with the attachment, perfection or priority
of, or remedies with respect to, Secured Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to Secured Party a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

(i)       all Accounts;

 

(ii)      all Chattel Paper;

 

(iii)     all Copyrights, Patents and Trademarks;

 

(iv)     all Documents;

 

(v)      all Equipment;

 

(vi)     all Fixtures;

 

(vii)     all General Intangibles;

 

(viii)    all Goods;

 

(ix)      all Instruments;

 

(x)       all Inventory;

 

(xi)      all Investment Property;

 

(xii)      all cash or cash equivalents;

 

(xiii)     all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)    all Deposit Accounts with any bank or other financial institution;

 

(xv)     all Commercial Tort Claims listed on Exhibit H hereto;

 

 
5

--------------------------------------------------------------------------------

 

 

 

(xvi)    all Securities Accounts;

 

(xvii)   all Assigned Contracts;

 

(xviii)  and all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

to secure the prompt and complete payment and performance of the Obligations in
accordance with their terms. Notwithstanding anything to the contrary contained
in clauses (i) through (xviii) above, the security interest created by this
Security Agreement shall not extend to, and the term “Collateral” shall not
include, any right, title or interest of SWK Advisors under any Advisory
Contract to the extent that such Advisory Contract or applicable Law prohibits
the creation of a security interest or Lien thereon or requires the consent of
any Person other than the Grantors and their Affiliates (which consent has not
been obtained) as a condition to the creation of such security interest or Lien,
or which would be breached or give any party (other than the Grantors and their
Affiliates) the right to terminate such Advisory Contract as a result of the
creation of such security interest or Lien. For the avoidance of doubt, the
Collateral shall include all Permitted Investments of each Grantor, whether now
or hereafter existing, including, without limitation, each of the Permitted
Investments set forth on Exhibit I attached hereto, and all Proceeds (including
Stock Rights), insurance proceeds and products of such Permitted Investments,
together with all Underlying Agreements and any other books and records relating
to such Permitted Investments and any General Intangibles at any time evidencing
or relating to such Permitted Investments.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to Secured Party, and each
Grantor that becomes a party to this Security Agreement pursuant to the
execution of a Supplement represents and warrants (after giving effect to
supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Supplement), that:

 

3.1     Title, Perfection and Priority. Each Grantor has good and valid rights
in and title to or the power to transfer the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1(e), and has full corporate,
limited liability company, or partnership, as applicable, power and authority to
grant to Secured Party the security interest in such Collateral pursuant hereto.
When financing statements have been filed in the appropriate offices against
each Grantor in the locations listed on Exhibit G, Secured Party will have a
fully perfected first priority security interest in that Collateral of each
Grantor in which a security interest may be perfected by filing, subject only to
Permitted Liens that have priority by operation of Law.

 

3.2     Type and Jurisdiction of Organization, Organizational and Identification
Numbers. Each Grantor is a duly organized and validly existing corporation,
limited liability company, or partnership, as applicable, and is in good
standing under the Laws of its jurisdiction of organization. Each Grantor’s
organizational number and federal employer identification number are set forth
in Parts IV and V of Exhibit A, respectively.

 

 
6

--------------------------------------------------------------------------------

 

 

 

3.3     Principal Location. Each Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A. Each Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4     Collateral Locations. Each location where Collateral is located is
listed on Exhibit A. All of such locations are owned by the Grantor designated
on Exhibit A for such location except for locations (i) that are leased by a
Grantor as lessee and designated in Part VII(b) of Exhibit A and (ii) where
Inventory or other Collateral is held in a public warehouse or is otherwise held
by a bailee or on consignment as designated in Part VII(c) of Exhibit A.

 

3.5     Deposit Accounts and Securities Accounts. All of each Grantor’s Deposit
Accounts and Securities Accounts as of the date hereof are listed on Exhibit B.

 

3.6     Exact Names. Each Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as disclosed in Part VIII of Exhibit A, no Grantor has,
during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.

 

3.7     Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of each Grantor. All action by each
Grantor necessary or desirable to protect and perfect Secured Party’s Lien on
each item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken.

 

3.8     Accounts and Chattel Paper.

 

(a)     The names of the obligors, amounts owing, due dates and other
information with respect to each Grantor’s Accounts and Chattel Paper are and
will be correctly stated in all records of such Grantor relating thereto and in
all invoices with respect thereto furnished to Secured Party by such Grantor
from time to time. As of the time when each Account or each item of Chattel
Paper arises, the relevant Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

(b)     With respect to each Grantor’s Accounts, except as specifically
disclosed to Secured Party, (i) all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper, (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to Secured Party, (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices and statements with respect thereto, (iv) such Grantor
has not received any notice of proceedings or actions which are threatened or
pending against any Account Debtor which might result in any adverse change in
such Account Debtor’s financial condition, and (v) such Grantor has no knowledge
that any Account Debtor is unable generally to pay its debts as they become due.

 

 
7

--------------------------------------------------------------------------------

 

 

 

(c)     In addition, with respect to all of each Grantor’s Accounts, (i) the
amounts shown on all invoices and statements with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent, and (ii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

 

3.9       Inventory. With respect to any Inventory of a Grantor, (a) such
Inventory (other than Inventory in transit) is located at such Grantor’s
locations set forth on Exhibit A, (b) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location except as permitted by Section 4.1(g), (c) such Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for
Permitted Liens, (d) except as specifically disclosed to Secured Party, such
Inventory is of good and merchantable quality, free from any defects, (e) except
as specifically disclosed to Secured Party, such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, and (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, as applicable.

 

3.10     Intellectual Property. No Grantor has any interest in, or title to, any
Patent, Trademark or Copyright except as set forth in Exhibit D. This Security
Agreement is effective to create a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Exhibit G and this
Security Agreement (or, if applicable, such short-form intellectual property
security agreements as the parties may agree upon) with the United States
Copyright Office and the United States Patent and Trademark Office (or such
similar foreign office or governmental agency, as applicable), fully perfected
first priority security interests in favor of Secured Party on each Grantor’s
Patents, Trademarks and Copyrights, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor; and all action necessary or desirable to protect and perfect Secured
Party’s Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been
duly taken.

 

3.11     Filing Requirements. As of the date hereof, no Grantor’s Equipment is
covered by any certificate of title. None of the Collateral owned by each
Grantor is of a type for which security interests or liens may be perfected by
filing under any federal statute except for Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures owned by any Grantor
are located is set forth in Exhibit E together with the name and address of the
record owner of each such property.

 

 
8

--------------------------------------------------------------------------------

 

 

 

3.12     No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming any Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming Secured Party as the secured party and (b) as permitted by
Section 4.1(e).

 

3.13     Pledged Collateral.

 

(a)     Exhibit F sets forth a complete and accurate list of all Pledged
Collateral owned by each Grantor as of the Closing Date. Each Grantor is the
direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit F as being owned by it, free and clear of any
Liens, except for the security interest granted to Secured Party hereunder and
Permitted Liens of the type described in clause (a) of the definition thereof.
Each Grantor further represents and warrants that (i) all Pledged Collateral
owned by it constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and non-assessable, and (ii) with respect to any
certificates delivered to Secured Party representing an Equity Interest, either
such certificates are Securities as defined in Chapter 8 of the UCC as a result
of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed Secured Party so that Secured Party may
take steps to perfect its security interest therein as a General Intangible.

 

(b)     In addition, (i) none of the Pledged Collateral consisting of an Equity
Interest has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) except as set forth on Exhibit F
hereto, there are no existing options, warrants, calls or commitments of any
character whatsoever relating to any Pledged Collateral or which obligate the
issuer of any Equity Interest included in the Pledged Collateral to issue
additional Equity Interests, and (iii) except for that certain right of first
refusal described in Section 5.12(c) of the Disclosure Schedules to the Loan
Agreement, no consent, approval, authorization, or other action by, and no
giving of notice, filing with, any governmental authority or any other Person is
required for the pledge by each Grantor of Pledged Collateral owned by it
pursuant to this Security Agreement or for the execution, delivery and
performance of this Security Agreement by any Grantor, or for the exercise by
Secured Party of the voting or other rights provided for in this Security
Agreement or for the remedies in respect of the Pledged Collateral pursuant to
this Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.

 

(c)     Except as set forth in Exhibit F or as otherwise specifically disclosed
to Secured Party prior to the acquisition of any such Pledged Collateral, (i)
each Grantor owns 100% of the issued and outstanding Equity Interests in the
issuers of any Equity Interests constituting Pledged Collateral owned by such
Grantor, and (ii) none of the Pledged Collateral which represents indebtedness
owed to such Grantor is subordinated in right of payment to other indebtedness
or subject to the terms of an indenture.

 

 
9

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV
COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Supplement applicable to any Grantor (and after giving
effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Supplement) and thereafter until this
Security Agreement is terminated each such subsequent Grantor agrees:

 

4.1     General.

 

(a)     Collateral Records. Each Grantor will maintain complete and accurate
books and records with respect to the Collateral owned by it, and furnish to
Secured Party such reports relating to such Collateral as Secured Party shall
from time to time request.

 

(b)     Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes Secured Party to file, and if requested will deliver to
Secured Party, all financing statements and other documents and take such other
actions as may from time to time be requested by Secured Party in order to
maintain a first priority perfected security interest in and, if applicable,
Control of, the Collateral owned by such Grantor. Any financing statement filed
by Secured Party may be filed in any filing office in any UCC jurisdiction and
may (i) indicate the relevant Grantor’s Collateral (1) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Chapter 9 of the UCC or
such jurisdiction, or (2) by any other description which reasonably approximates
the description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Chapter 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including (A)
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (B) in the case
of a financing statement filed as a fixture filing or indicating such Grantor’s
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Each Grantor also
agrees to furnish any such information to Secured Party promptly upon request.

 

(c)     Further Assurances. Each Grantor will, if so requested by Secured Party,
furnish to Secured Party, as often as Secured Party requests, statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as Secured Party
may reasonably request, all in such detail as Secured Party may specify. Each
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of Secured
Party in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

 

(d)     Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions permitted pursuant
to Sections 7.4 and 7.5 of the Loan Agreement, as applicable.

 

 
10

--------------------------------------------------------------------------------

 

 

 

(e)     Liens. No Grantor will create, incur, or suffer to exist any Lien on its
assets or the assets of any of its Subsidiaries, except (i) the security
interest created by this Security Agreement, and (ii) other Permitted Liens.

 

(f)     Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it or any other Credit Party as debtor covering all
or any portion of its, or any of its Subsidiaries’ assets, except as permitted
by Section 4.1(e). Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement without the prior written consent of Secured Party,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(g)     Locations. No Grantor will, without Secured Party’s prior written
consent, (i) maintain any Collateral owned by it at any location other than
those locations listed on Exhibit A, (ii) otherwise change, or add to, such
locations, or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A.

 

(h)     Compliance with Terms. Each Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

 

4.2     Receivables.

 

(a)     Certain Agreements on Receivables. No Grantor will make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof, except as permitted under the Loan Agreement.

 

(b)     Collection of Receivables. Except as otherwise provided in the Loan
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

 

(c)     Delivery of Invoices. Each Grantor will deliver to Secured Party
immediately upon its request after the occurrence and during the continuation of
an Event of Default duplicate invoices with respect to each Account owned by it
bearing such language of assignment as Secured Party shall specify.

 

(d)     Electronic Chattel Paper. Each Grantor shall take all steps necessary to
grant Secured Party Control of all electronic chattel paper in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

  

4.3     Titled Vehicles. Each Grantor will give Secured Party notice of its
acquisition of any vehicle covered by a certificate of title and upon request by
Secured Party (such request to be in Secured Party’s sole discretion), such
Grantor will promptly deliver to Secured Party originals of certificates of
title, manufacturer’s certificates of origin or other appropriate title
documents for all new and used vehicles, trucks, tractors, and trailers owned by
such Grantor, together with such executed documentation as Secured Party may
request to enable Secured Party to note the Liens in favor of Secured Party
thereon.

 

 

 
11

--------------------------------------------------------------------------------

 

 

4.4     Delivery of Instruments, Securities, Chattel Paper and Documents. Each
Grantor will (a) deliver to Secured Party (or, upon Secured Party’s request,
Secured Party’s agent) immediately upon execution of this Security Agreement,
the originals of all Chattel Paper, certificated Investment Property and other
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for Secured Party upon such Grantor’s receipt thereof after the Closing
Date and immediately thereafter deliver to Secured Party any such Chattel Paper,
certificated Investment Property and Instruments constituting Collateral, (c)
upon Secured Party’s request, deliver to Secured Party or its agent (and
thereafter hold in trust for Secured Party upon receipt and immediately deliver
to Secured Party or its agent) any Document evidencing or constituting
Collateral, and (d) upon Secured Party’s request, deliver to Secured Party a
duly executed amendment to this Security Agreement, in the form of Annex I
hereto (each an “Amendment”), pursuant to which such Grantor will pledge such
additional Collateral. Each Grantor hereby authorizes Secured Party to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.

 

4.5     Uncertificated Pledged Collateral. Each Grantor will permit Secured
Party from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by such Grantor not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of Secured Party granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, each Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any such Pledged Collateral, to cause Secured Party to have and retain
Control over such Pledged Collateral. Without limiting the foregoing, each
Grantor will, with respect to any such Pledged Collateral held with a securities
intermediary, use its commercially-reasonable best efforts to cause such
securities intermediary to enter into a Securities Account Control Agreement
upon Secured Party’s request.

 

4.6     Pledged Collateral.

 

(a)     Changes in Capital Structure of Issuers. No Grantor will (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets or merge or consolidate with any
other entity, (ii) permit or suffer the organizational documents of any issuer
of an Equity Interest constituting Pledged Collateral to be amended in a manner
adverse to Secured Party, or (iii) vote any such Pledged Collateral in favor of
any of the foregoing. Without the prior written consent of the Secured Party, no
Grantor will cause or permit any Equity Interest constituting Pledged Collateral
of any Grantor to constitute a Security governed by Article 8 of the UCC of the
jurisdiction in which such issuer is organized unless either (A) all
certificates or other documents constituting such Security have been delivered
to the Secured Party and such Security is properly defined as such under Article
8 of the UCC of the applicable jurisdiction, whether as a result of actions by
the issuer thereof or otherwise, or (B) the Secured Party has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

 
12

--------------------------------------------------------------------------------

 

 

 

(b)     Registration of Pledged Collateral. Each Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of
Secured Party or its nominee at any time at the option of Secured Party at any
time that an Event of Default has occurred and is continuing.

 

(c)     Exercise of Rights in Pledged Collateral.

 

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, each Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Loan Agreement or any other Loan
Document; provided however, that except as otherwise contemplated in Section
7.11 of the Loan Agreement, no vote or other right shall be exercised or action
taken which would have the effect of impairing the rights of Secured Party in
respect of such Pledged Collateral.

 

(ii)    Each Grantor will permit Secured Party or its nominee at any time after
the occurrence and during the continuation of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by such Grantor, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.

 

(iii)   Each Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Loan Agreement.

 

4.7     Intellectual Property.

 

(a)     Each Grantor will use its commercially-reasonable best efforts to secure
all consents and approvals necessary or appropriate for the assignment to or
benefit of Secured Party of any License held by such Grantor and to enforce the
security interests granted hereunder.

 

(b)     Each Grantor shall notify Secured Party immediately if it knows or has
reason to know that any application or registration relating to any Patent,
Trademark or Copyright owned by a Grantor (now or hereafter existing) may become
abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

 

(c)     In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Secured Party prior written notice thereof, and, upon request of
Secured Party, such Grantor shall execute and deliver any and all security
agreements as Secured Party may request to evidence Secured Party’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

 

 
13

--------------------------------------------------------------------------------

 

 

 

(d)     Each Grantor shall take all actions necessary or requested by Secured
Party to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, unless such Grantor and Secured
Party shall determine that such Patent, Trademark or Copyright is not material
to the conduct of such Grantor’s business.

 

(e)     Each Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Secured Party
shall deem appropriate under the circumstances to protect such Patent, Trademark
or Copyright. In the event that any Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.

 

4.8     Commercial Tort Claims. Each Grantor shall (a) promptly, and in any
event within two (2) Business Days after the same is acquired by it, notify
Secured Party of any commercial tort claim (as defined in the UCC) acquired by
it that could reasonably be expected to result in a judgment or settlement in
Grantor’s favor in excess of $100,000 and, unless Secured Party otherwise
consents, such Grantor shall deliver an Amendment, granting to Secured Party a
first priority security interest in such Commercial Tort Claim and (b) not
permit the aggregate expected amount of judgments or settlements in favor of
Grantors in respect of all Commercial Tort Claims for which Secured Party has
not been granted a first priority security interest pursuant to clause (a) to
exceed $500,000.

 

4.9     Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of
a letter of credit with a face amount in excess of $100,000, it shall promptly,
and in any event within two (2) Business Days after becoming a beneficiary,
notify Secured Party thereof and use its commercially-reasonable best efforts to
cause the issuer and/or confirmation bank to consent to the assignment of any
Letter-of-Credit Rights to Secured Party. No Grantor shall permit the aggregate
face amounts of all letters of credit for which any Grantor is beneficiary and
for which Grantors have not taken the steps set forth in the immediately
preceding sentence to exceed $500,000.

 

4.10     Federal, State or Municipal Claims. Each Grantor will promptly notify
Secured Party of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

 

 
14

--------------------------------------------------------------------------------

 

 

 

4.11     [Reserved.]

 

4.12     Control Agreements. For each Deposit Account and Securities Account
that any Grantor at any time maintains, such Grantor will, upon the request of
Secured Party and pursuant to a Control Agreement in form and substance
satisfactory to Secured Party, use its commercially-reasonable best efforts to
cause the depository bank that maintains such Deposit Account, or the securities
intermediary that maintains such Securities Account, as applicable, to agree to
comply upon and during the continuance of an Event of Default with instructions
from Secured Party to such depository bank, securities intermediary or
commodities intermediary directing the disposition of funds from time to time
credited to such Deposit Account or Securities Account, without further consent
of such Grantor, or take such other action as Secured Party may approve in order
to perfect Secured Party’s security interest in such Deposit Account or
Securities Account.

 

4.13     Change of Name or Location; Change of Fiscal Year. No Grantor shall
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of such Grantor’s records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless Secured Party
shall have received at least thirty (30) days prior written notice of such
change and Secured Party shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of Secured
Party’s security interest in the Collateral, or (2) any reasonable action
requested by Secured Party in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of
Secured Party in any Collateral), provided that, any new location shall be in
the United States. No Grantor shall change its fiscal year, which currently ends
on December 31.

 

4.14     Assigned Contracts. Each Grantor will use its commercially-reasonable
best efforts to secure all consents and approvals necessary or appropriate for
the assignment to or for the benefit of Secured Party of any Assigned Contract
held by such Grantor and to enforce the security interests granted hereunder.
Each Grantor shall fully perform all of its obligations under each of its
Assigned Contracts, and shall enforce all of its rights and remedies thereunder,
in each case, as it deems appropriate in its business judgment; provided
however, that no Grantor shall take any action or fail to take any action with
respect to its Assigned Contracts that is reasonably likely to result in a
Material Adverse Change. If any Grantor shall fail after Secured Party’s demand
to pursue diligently any right under its Assigned Contracts, or if an Event of
Default then exists, Secured Party may directly enforce each Grantor’s rights
and remedies under any Assigned Contract in its own or such Grantor’s name and
may enter into such settlements or other agreements with respect thereto as
Secured Party shall determine. In any suit, proceeding or action brought by
Secured Party under any Assigned Contract for any sum owing thereunder or to
enforce any provision thereof, such Grantor shall indemnify and hold Secured
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, setoff, counterclaims, recoupment, or reduction of liability
whatsoever of the obligor thereunder arising out of a breach by such Grantor of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing from such Grantor to or in favor of such obligor or
its successors. All such obligations of such Grantor shall be and remain
enforceable only against such Grantor and shall not be enforceable against
Secured Party. Notwithstanding any provision hereof to the contrary, each
Grantor shall at all times remain liable to observe and perform all of its
duties and obligations under its Assigned Contracts, and Secured Party’s
exercise of any of its respective rights with respect to the Collateral shall
not release such Grantor from any of such duties and obligations. Secured Party
shall not be obligated to perform or fulfill any of each Grantor’s duties or
obligations under its Assigned Contracts or to make any payment thereunder, or
to make any inquiry as to the nature or sufficiency of any payment or property
received by it thereunder or the sufficiency of performance by any party
thereunder, or to present or file any claim, or to take any action to collect or
enforce any performance, any payment of any amounts, or any delivery of any
property.

 

 
15

--------------------------------------------------------------------------------

 

 

 

4.15     New Subsidiaries. Unless otherwise agreed to by Secured Party, each
Grantor shall cause any new direct or indirect Subsidiary of such Grantor
created, acquired, or coming into existence after the Closing Date to enter into
this Security Agreement by executing and delivering a Supplement to this
Security Agreement in favor of Secured Party. Upon the execution and delivery of
a Supplement by such new Subsidiary, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of a Supplement shall not require the consent
of any other Grantor under this Security Agreement. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor hereunder.

 

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

 

5.1     Events of Default. The occurrence of any “Event of Default” under, and
as defined in, the Loan Agreement shall constitute an Event of Default
hereunder.

 

5.2     Remedies.

 

(a)     Upon the occurrence of an Event of Default, Secured Party may exercise
any or all of the following rights and remedies:

 

(i)      those rights and remedies provided in this Security Agreement, the Loan
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to Secured Party
prior to an Event of Default;

 

(ii)      those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

(iii)     give notice of sole control or any other instruction under any Control
Agreement and take any action therein with respect to the relevant Collateral;

 

 
16

--------------------------------------------------------------------------------

 

 

 

(iv)     without notice (except as specifically provided in the Loan Agreement,
Section 8.1 hereof or elsewhere in this Security Agreement), demand or
advertisement of any kind to any Grantor or any other Person, enter the premises
of any Grantor where any Collateral is located (through self-help and without
judicial process) to collect, receive, assemble, process, appropriate, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as Secured
Party may deem commercially reasonable;

 

(v)     concurrently with written notice to any Grantor, transfer and register
in its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though Secured Party was the outright owner thereof;

 

(vi)     require any Grantor to assemble and make available to Secured Party the
Collateral owned or possessed by it and all books and records relating thereto
at any place or places specified by Secured Party, whether at such Grantor’s
premises or elsewhere; and

 

(vii)     to enter, occupy and use, or cause any of its agents to enter, occupy
and use, any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay such Grantor for such use and occupancy.

 

(b)     Secured Party may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

 

(c)     Secured Party shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption each Grantor hereby expressly
releases.

 

(d)     Until Secured Party is able to affect a sale, lease, or other
disposition of Collateral, Secured Party shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Secured Party. Secured Party may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Secured Party’s remedies, with respect to such appointment
without prior notice or hearing as to such appointment.

 

 
17

--------------------------------------------------------------------------------

 

 

 

(e)     Notwithstanding the foregoing, Secured Party shall not be required to
(i) make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Grantor, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Obligations or to pursue or exhaust any of
their rights or remedies with respect to any Collateral therefor or any direct
or indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of
the Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 

(f)     Each Grantor recognizes that Secured Party may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Secured Party shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act or under applicable state
securities laws, even if such Grantor and the issuer would agree to do so.

 

5.3     Grant of Intellectual property License. For the purpose of enabling
Secured Party to exercise the rights and remedies under this Article V at such
time as Secured Party shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to Secured Party an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that Secured Party may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of Secured Party’s rights
under this Security Agreement, may sell Inventory which bears any Trademark
owned by or licensed to such Grantor and any Inventory that is covered by any
Copyright owned by or licensed to such Grantor and Secured Party may finish any
work in process and affix any Trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein.

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1     Account Verification. On and after the occurrence of an Event of Default
and during its continuation, Secured Party shall have the right at any time at
Grantors’ expense to (a) verify the validity, amount or any other material
information relating to any Accounts and (b) enforce collection of any such
Accounts and to adjust, settle or compromise the amount of payment thereof, all
in the same manner as Grantors.

 

 
18

--------------------------------------------------------------------------------

 

 

 

6.2     Authorization for Secured Party to Take Certain Action.

 

(a)     Each Grantor irrevocably authorizes Secured Party at any time and from
time to time in the sole discretion of Secured Party and appoints Secured Party
as its attorney in fact (i) to execute on behalf of such Grantor as debtor and
to file financing statements necessary or desirable in Secured Party’s sole
discretion to perfect and to maintain the perfection and priority of Secured
Party’s security interest in the Collateral, (ii) to file a carbon, photographic
or other reproduction of this Security Agreement or any financing statement with
respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement (which does not add
new collateral or add a debtor) in such offices as Secured Party in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Secured Party’s security interest in the Collateral,
(iii) to contact and enter into one or more agreements with the issuers of
uncertificated securities which are Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give Secured Party Control over such Pledged Collateral, (iv) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder), (v) to contact Account
Debtors for any reason, (vi) to demand payment or enforce payment of the
Receivables in the name of Secured Party or such Grantor and to endorse any and
all checks, drafts, and other instruments for the payment of money relating to
the Receivables, (vi) to sign such Grantor’s name on any invoice or bill of
lading relating to the Receivables, drafts against any Account Debtor of such
Grantor, assignments and verifications of Receivables, (viii) to exercise all of
such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (ix) to settle, adjust, compromise, extend
or renew the Receivables, (x) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign Grantor’s name
on any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xiii) to change the address for delivery of
mail addressed to such Grantor to such address as Secured Party may designate
and to receive, open and dispose of all mail addressed to such Grantor, (xiv) to
endorse and collect any cash proceeds of the Collateral, (xv) to apply the
proceeds of any Collateral received by Secured Party to the Obligations as
provided in Section 7.1, and (xvi) to do all other acts and things necessary to
carry out this Security Agreement; and such Grantor agrees to reimburse Secured
Party on demand for any payment made or any expense incurred by Secured Party in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security
Agreement, the Loan Agreement or under any other Loan Document.

 

(b)     All acts of said attorney or designee taken in accordance with Section
6.2(a) above are hereby ratified and approved. The powers conferred on Secured
Party under this Section 6.2 are solely to protect Secured Party’s interests in
the Collateral and shall not impose any duty upon Secured Party to exercise any
such powers. Secured Party agrees that, except for the powers granted in
Section 6.2(a)(i)-(iv) and Section 6.2(a)(xvi), it shall not exercise any power
or authority granted to it unless an Event of Default has occurred and is
continuing.

 

 
19

--------------------------------------------------------------------------------

 

 

 

6.3     Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS SECURED
PARTY AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) WITH
RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF SECURED PARTY AS PROXY
AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT.

 

6.4     Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF SECURED
PARTY AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER SECURED PARTY NOR ANY OF ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII
COLLECTION AND APPLICATION OF RECEIVABLES AND OTHER COLLATERAL PROCEEDS

 

7.1     Collection and Application of Receivables and Other Collateral Proceeds.
Secured Party hereby authorizes each Grantor to collect such Grantor’s
Receivables, and Secured Party may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default (but
not at any other time). If required by Secured Party at any time after the
occurrence and during the continuance of an Event of Default, any Proceeds
constituting collections of such Receivables, when collected by such Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) be
deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to Secured Party if required, in a Collateral Account maintained under
the sole dominion and control of Secured Party, subject to withdrawal by Secured
Party only as provided below in this Section, and (ii) until so turned over,
shall be held by such Grantor in trust for Secured Party, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds constituting collections
of Receivables while held by the Collateral Account bank (or by such Grantor in
trust for the benefit of Secured Party) shall continue to be collateral security
for the Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At any time when an Event of Default has occurred and is
continuing, at Secured Party’s election, Secured Party may apply all or any part
of the funds on deposit in the Collateral Account established by the Grantors to
the payment of the Obligations then due and owing, such application to be made
as set forth below in this Section. In addition to the rights of Secured Party
specified above with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds of Collateral received by any
Grantor consisting of cash, checks and other near cash items shall be held by
such Grantor in trust for Secured Party segregated from other funds of such
Grantor, and shall, at the request of Secured Party, forthwith upon receipt by
such Grantor, be turned over to Secured Party in the exact form received by such
Grantor (duly endorsed by such Grantor to Secured Party, if required). All
Proceeds received by Secured Party hereunder shall be held by Secured Party in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by Secured Party in a Collateral Account (or by any Grantor in trust
for Secured Party) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
below in this Section. At any time after the occurrence and during the
continuance of an Event of Default, at Secured Party’s election, Secured Party
may apply all or any part of Proceeds of any Grantor held in any Collateral
Account in payment of the Obligations in such order as Secured Party may elect
in compliance with the Loan Agreement, and any part of such funds which Secured
Party elects not so to apply and deems not required as collateral security for
such Obligations shall be paid over from time to time by Secured Party to such
Grantor or to whomsoever may be lawfully entitled to receive the same. Any
balance of such Proceeds remaining after the Obligations shall have been
indefeasibly paid in full in cash shall be paid over to Grantor or to whomsoever
may be lawfully entitled to receive the same.

 

 
20

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1     Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to such Grantor, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Secured Party arising out of the repossession, retention or sale
of the Collateral, except such as arise solely out of the gross negligence or
willful misconduct of Secured Party as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

 

 
21

--------------------------------------------------------------------------------

 

 

 

8.2     Limitation on Secured Party’s Duty with Respect to the Collateral.
Secured Party shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Secured Party shall not have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
Secured Party to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is commercially reasonable for Secured
Party (i) to fail to incur expenses deemed significant by Secured Party to
prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors, Obligors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Account Debtors, Obligors and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as Grantors, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by Secured Party would be commercially
reasonable in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on Secured Party that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

 

 
22

--------------------------------------------------------------------------------

 

 

 

8.3     Compromises and Collection of Collateral. Each Grantor and Secured Party
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that Secured
Party may at any time and from time to time, if an Event of Default has occurred
and is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as Secured Party in its sole discretion
shall determine or abandon any Receivable, and any such action by Secured Party
shall be commercially reasonable so long as Secured Party acts in good faith
based on information known to it at the time it takes any such action.

 

8.4     Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, Secured Party may perform or pay any obligation that any
Grantor has agreed to perform or pay in this Security Agreement, and such
Grantor shall reimburse Secured Party for any amounts paid by Secured Party
pursuant to this Section 8.4. Each Grantor’s obligation to reimburse Secured
Party pursuant to the preceding sentence shall constitute Obligations payable on
demand.

 

8.5     Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to Secured Party that Secured Party has no adequate remedy at
law in respect of such breaches and therefore agrees that the covenants of such
Grantor contained herein shall be specifically enforceable against such Grantor.

 

8.6     Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between such Grantor and Secured Party or
other conduct of Secured Party, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon
Secured Party unless such authorization is in writing signed by Secured Party.

 

8.7     No Waiver; Amendments; Cumulative Remedies. No delay or omission of
Secured Party to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by Secured Party
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to Secured Party until this Security
Agreement has terminated in accordance with Section 8.14.

 

8.8     Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

 
23

--------------------------------------------------------------------------------

 

 

 

8.9     Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment or performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, of the Obligations in accordance with the Loan
Agreement or any other Loan Document, is rescinded, reduced, restored or
returned, the corresponding Obligations shall be reinstated and deemed reduced
only by any amount paid and not so rescinded, reduced, restored or returned.

 

8.10     Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of Grantors, Secured
Party and their respective successors and assigns, except that no Grantor shall
have the right to assign its rights or delegate its obligations under this
Security Agreement or any interest herein, without the prior written consent of
Secured Party. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Obligations or any portion thereof
or interest therein shall in any manner impair the Lien granted to Secured
Party.

 

8.11     Survival of Representations. All representations and warranties of each
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

8.12     Taxes and Expenses. Any taxes payable or ruled payable by Federal or
State authority in respect of this Security Agreement shall be paid by Grantors,
together with interest and penalties, if any. Each Grantor shall reimburse
Secured Party for any and all out-of-pocket expenses and internal charges
(including attorneys’, auditors’ and accountants’ fees and time charges of
attorneys, paralegals, auditors and accountants who may be employees of Secured
Party) paid or incurred by Secured Party in connection with the administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by Grantors in
the performance of actions required pursuant to the terms hereof shall be borne
solely by Grantors.

 

8.13     Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

 

 
24

--------------------------------------------------------------------------------

 

 

 

8.14     Termination. Subject to Section 8.9, this Security Agreement shall
continue in effect (notwithstanding the fact that from time to time there may be
no Obligations outstanding) until (i) the Loan Agreement has terminated in
accordance with its terms, (ii) no commitments of Secured Party that would give
rise to any Obligations remain outstanding, and (iii) all of the Obligations
have been indefeasibly paid in full in cash.

 

8.15     ENTIRE AGREEMENT. THIS SECURITY AGREEMENT, THE LOAN AGREEMENT, AND THE
OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
GRANTORS AND SECURED PARTY RELATING TO THE COLLATERAL AND COLLECTIVELY SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE GRANTORS AND SECURED PARTY
RELATING TO THE COLLATERAL. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

8.16     CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS.

 

8.17     CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN DALLAS
COUNTY, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION.

 

8.18     WAIVER OF JURY TRIAL. EACH GRANTOR AND SECURED PARTY HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (A) WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS SECURITY AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER,
(B) WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES” AS DEFINED BELOW,
(C) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (D) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

 

 
25

--------------------------------------------------------------------------------

 

 

 

8.19     Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. This Security Agreement may be validly executed and delivered
by facsimile, electronic mail in portable document format (.pdf) or other
electronic transmission.

 

ARTICLE IX
NOTICES

 

9.1     Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent and shall be deemed received in accordance with
Section 11.3 of the Loan Agreement in each case addressed to each applicable
Grantor or to Secured Party, as applicable, at the addresses set forth in
Section 11.3 of the Loan Agreement.

 

9.2     Change in Address for Notices. Each Grantor and Secured Party may change
the address for service of notice upon it by a notice in writing to the other
parties hereto.

 

 

[The remainder of this page is intentionally left blank.]

 

 
26

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Grantors and Secured Party have executed this Security
Agreement as of the date first above written.

 

  GRANTORS:           SWK HOLDINGS CORPORATION,     a Delaware corporation      
               By: /s/ J. Brett Pope     Name:  J. Brett Pope     Title:   
Chief Executive Officer  





 



 

  SWK FUNDING LLC,     a Delaware limited liability company                     
By: /s/ J. Brett Pope     Name:  J. Brett Pope     Title:    Chief Executive
Officer  





 



 

  SWK ADVISORS LLC,    

a Delaware limited liability company

                     By: /s/ J. Brett Pope     Name: J. Brett Pope     Title:
Chief Executive Officer  

 





 



  SWK HP HOLDINGS GP LLC,     a Delaware limited liability company              
       By: /s/ J. Brett Pope     Name: J. Brett Pope     Title: Chief Executive
Officer  

 

 

 
27

--------------------------------------------------------------------------------

 

 

 

              SECURED PARTY:           DOUBLE BLACK DIAMOND, L.P.,     a
Delaware limited partnership            

By:

Carlson Capital, L.P.,
its Investment Advisor

           

By:

Asgard Investment Corp. II,
its General Partner

                     By: /s/ Clint D. Carlson       Name:  Clint D. Carlson    
  Title:    President  

 

 

28 